Citation Nr: 9909325	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-27 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for a lumbar spine 
disorder, including a herniated disk.

Entitlement to an increased rating for bilateral varicose 
veins, evaluated 10 percent disabling.

Entitlement to an increased (compensable) rating for pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from November 1986 
to November 1991.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from an April 1997 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  That rating 
decision denied entitlement to issues, initially identified 
as follows:  (1)  Service connection for a back condition 
(suggestion of herniated disc at L5), (2)  New and material 
evidence to reopen a claim for flatfoot, and (3)  New and 
material evidence to reopen a claim for bilateral varicose 
veins.  

A hearing was held before an RO hearing officer in January 
1998.  A transcript of the hearing is of record.  In May 
1998, the hearing officer issued a decision, with an 
accompanying supplemental statement of the case (SSOC).  That 
decision correctly identified the issues as follows:  (1)  
Service connection for a lumbar spine condition with 
herniated disk, (2)  Evaluation of bilateral varicose veins, 
currently rated at 10 percent , and (3)  Evaluation of 
flatfeet, bilateral, currently rated as noncompensable.  The 
SSOC provided the appellant laws and regulations, including 
diagnostic codes, appropriate to claims for increased 
ratings.  In this regard, the Board notes that in evaluating 
bilateral varicose veins, the RO hearing officer considered 
the rating criteria in effect prior to and on and after 
January 12, 1998.


REMAND

The veteran asserts that he now has a slipped disc which is 
attributable to a back injury he sustained in service.  He 
claims that he was harnessed to a pole while performing some 
work aboard ship; that he lost his footing; and that he fell 
about 20 feet, landing on his "butt" on a steel platform.  
Service medical records reveal that the appellant suffered a 
fall in May 1988.  He reported that he had struck the right 
flank at the level of the lower ribs.  He made no reference 
to having injured his back.  Clinical inspection showed that 
the pelvis was normal; a mild abrasion was noted over the 
10th-12th ribs on the right.  The assessment was that he had 
sustained a renal contusion and had been struck at the level 
of the 10th through the 12th ribs.  

An August 1990 treatment entry reflects the veteran's history 
of having been assaulted and beaten by several people.  
Examination showed multiple contusions and tenderness over 
the entire back.  No disorders of the back or spine were 
complained of or noted on an examination in November 1991 for 
service separation.  

On examination at a VA clinic in December 1996, the veteran 
indicated that he had worked as a winch operator in service 
and been involved in heavy equipment transfer.  He referred 
to an episode in which he had been working aloft, when a 
harness loosened and he fell about 30 feet and struck a steel 
deck.  The current diagnosis was rule out degenerative joint 
disease injury to lumbosacral spine with radiculopathy.  In  
February 1997, an MRI of the lumbar spine showed mild disc 
bulging at L4-L5.  

There is no indication from the record that the examiner at 
the VA clinic in December 1996 had reviewed the veteran's 
claims folder.  Further, the diagnosis attributing any 
current lumbar spine pathology to inservice trauma is, at 
best, tentative, in view of the examiner's qualifying 
statement, "rule out."  

Here, the record contains medical evidence of current lumbar 
spine disability, lay evidence indicating inservice 
incurrence of back trauma, and a medical opinion, albeit 
tentative, providing a nexus between current disability and a 
traumatic incident during service.  Accordingly, the Board 
notes that the appellant's claim for service connection for a 
lumbar spine disorder is "well-grounded."  Caluza v. Brown, 7 
Vet.App. 498 (1995).  Since the claim is well-grounded, VA 
has a duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  Remand is required to 
obtain medical opinion about the etiology of the veteran's 
lumbar spine disorder.

The appellant asserts that his service-connected varicose 
veins and flat feet have become worse.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Service medical records disclose that the veteran was found 
to have bilateral varicose veins and, in March 1990, 
underwent a left greater saphenous vein stripping.  In 
addition, it was found that he had pes planus with plantar 
fasciitis, and it was recommended that he avoid prolonged 
standing.  When the veteran was examined at a VA vascular 
clinic in March 1993, he reported that he experienced a 
burning pain of the left leg and behind the left knee, as 
well as a sensation of heaviness of the left leg.  It was 
found that he had prominent varicose-like veins remaining in 
the feet.  The cause of left leg symptoms was not then 
determined.  

The Board notes that the veteran failed to report for an 
examination scheduled in connection with an earlier claim for 
an increased rating for varicose veins submitted in March 
1993.  In any event, the veteran's current claims for 
increased ratings for bilateral varicose veins and for pes 
planus were most recently submitted in February 1997.  There 
is of record no postservice examination for purposes of 
rating his service-connected disabilities.  Remand is 
required for up-to-date examinations.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The veteran should be requested to 
clearly identify non-VA medical sources 
which have provided treatment for his 
back disorder, varicose veins and pes 
planus since service.  Names, addresses 
and dates of treatment should be 
specified.  After obtaining a consent to 
the release of medical records from the 
veteran, the RO should request copies of 
the medical records from all identified 
sources which are not already in the 
claims folder.  As well, the RO should 
obtain all VA inpatient and outpatient  
treatment records of the veteran, not 
currently of record.  All medical records 
obtained should be added to the claims 
folder.

2.  Thereafter, the veteran should be 
afforded orthopedic and vascular 
examinations to determine the nature and 
extent of a lumbar spine disorder, 
bilateral varicose veins and pes planus.  
Any indicated special studies should be 
performed and all clinical findings 
reported in detail.  The orthopedic 
examiner should be requested to state, 
specifically, whether it is at least as 
likely as not that the veteran's current 
lumbar spine disability is attributable 
to any back trauma sustained during 
service.  A complete rationale should be 
provided for the opinion expressed.  The 
orthopedic examiner should also describe 
any deformity, swelling, callosities, 
pain on use, displacement of the normal 
weight-bearing line, or inward bowing of 
the tendo-achillis attributable to pes 
planus.  The vascular examiner should 
describe any edema, stasis pigmentation, 
eczema or ulceration attributable to 
bilateral lower extremity varicose veins.  
Further, the examiner should note the 
diameter and any distortions of the 
remaining long saphenous vein, describe 
any cramping on exertion, and report 
whether varicosities are superficial or 
involve the deep circulation.  Each 
examiner should be provided with the 
claims folder and a copy of this remand 
order for review prior to the 
examination.  Each examiner must state 
that he or she has reviewed the claims 
folder.  

3.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
an examiner's report does not include an 
opinion requested, appropriate corrective 
action should be taken.  Then, if any 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


